Citation Nr: 1031699	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-29 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asthma/reactive airway 
disease, to include as secondary to service connected sinusitis 
with allergic rhinitis.

2.  Entitlement to service connection for sleep apnea, to include 
as secondary to service connected sinusitis with allergic 
rhinitis.

3.  Entitlement to service connection for migraine headaches, to 
include as secondary to service connected sinusitis with allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The veteran had active service from January 1985 to April 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in June 2010.  A transcript of the 
hearing is of record.  

The issue of entitlement to service connection for a 
thyroid condition has-been raised by the record via a 
statement in the June 2010 hearing expressing a desire to 
raise such claim (p. 15, Transcript), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for asthma, 
sleep apnea and migraines all to include as secondary to her 
service connected sinusitis with allergic rhinitis.  The Board 
finds that it is necessary to remand all these issues for further 
development.  First the Veteran has alleged the potential 
existence of records in the custody of the Government which could 
contain pertinent evidence for all claimed issues.  Specifically, 
the Veteran has discussed the possibility that there may be 
medical records from after her discharge in 1992 to around 1993 
when she was a dependent of another service member who she 
believes was discharged from the service in 1993.  See 2010 
Hearing Transcript p. 7.  She has also indicated that she was 
treated for four years at the VA medical center in Martinsburg, 
West Virginia between 2000 and 2004 but suggests that these 
records are missing.  She did indicate that she may have copies 
at home, but did not submit any additional records other than 
some originals of service treatment records (the copies of which 
are already at the Board) and some copies of VA records and 
examination reports from 1995.

With regard to the claim for service connection for asthma, the 
Veteran has testified that she had symptoms of asthma in service, 
including an episode where she described nearly fainting after 
having an allergic reaction to a shot.  She also suggested the 
possibility that she may have asthma due to duties in service 
such as supervising the burning of medical waste.  She also 
pointed to various VA records which she suggests show possible 
aggravation of a respiratory condition including a March 2002 
record suggesting allergies were causing bronchospasms.  The 
record also suggests a history of reactive airway disease.  

To date she has not undergone a VA examination to specifically 
address the etiology of her claimed asthma/reactive airway 
disease.  While an October 1995 VA ENT examination did note some 
respiratory problems reportedly while in Japan, but no history of 
such problems upon return to the United States or post service, 
such examination did not include review of the claims folder 
which does now include evidence of current respiratory problems 
that were not present at the time of the October 1995 
examination.  Thus a new VA examination is necessary to properly 
address this matter.

With regard to the claim for service connection for sleep apnea, 
the Veteran has suggested that this too began during active 
service.  She testified that she had symptoms of stopping 
breathing during service.  She also has asserted that sleep apnea 
could currently be aggravated by her sinusitis and rhinitis, as 
she has to adjust her CPAP machine (used to treat sleep apnea) 
during flare-ups of her allergies.  She indicated that she was 
diagnosed with sleep apnea as early as 1995 at the VA medical 
center in Columbia, South Carolina but not formally treated for 
it.  Again, no examination has been conducted to address the 
etiology of this condition; one should be scheduled to properly 
address this matter.  

With regard to the claim for service connection for migraine 
headaches, the Board notes that the RO denied the claim 
determining that her well documented headaches are merely 
symptoms of her service connected sinusitis/rhinitis and are thus 
not a separately compensable disability.  The Veteran disagrees.   
She contends she has a migraine condition that is completely 
separate from the sinus headaches that she also experiences.  She 
has testified that she had headaches before she ever had any 
problems with sinusitis and cites that they began after she fell 
while running during service and dislocated her shoulder.  The 
service department records and post service records do show 
repeated treatment for sinusitis with headaches listed among the 
symptoms.  However, medical evidence also includes mention of a 
separate migraine condition, with such diagnosed in a March 1995 
VA record, as well as in an April 2005 VA record diagnosing 
migraine with exacerbation.  

The Board does note that the Veteran underwent a VA examination 
in June 2006 which provided an unfavorable opinion stating that 
it was less than likely that her headaches began in service, and 
that they are symptoms of nasal and sinus allergies.  There are 
some problems with this opinion.  The examiner is not shown to 
have reviewed the claims folder prior to making this opinion, and 
in fact stated that the Veteran's military records should be 
reviewed (which clearly were not).  The examiner also failed to 
mention the April 2005 VA record diagnosing migraines when 
reporting that the Veteran received treatment for problems other 
than migraines during the year prior to this examination (2005).  
Accordingly, the June 2006 examination and opinion is inadequate 
for the purposes of adjudicating this claim for service 
connection for migraines.  Another examination is indicated.  

The Board also notes that while the only evidence of a head 
injury during service is the Veteran's own lay testimony, there 
is evidence of a pre-service nasal and facial fracture shown in 
the service treatment records, with said injury having taken 
place in July 1983.  With the preexisting head injury, any 
examiner should be asked to address and comment on the likelihood 
that military service aggravated a preexisting head injury.

Finally, as the most recent records currently associated with the 
claims folder (other than the VA examinations from 2006) are from 
2005, an attempt to obtain any outstanding records of pertinent 
medical treatment. 

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should contact the Veteran and ask that 
she identify all sources of treatment for her 
enumerated disorders, and to furnish signed 
authorizations for release to the VA private 
medical records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources since 2005 should then 
be requested.  All records obtained should be 
added to the claims folder.  In so doing the 
AOJ should attempt to obtain:

(a)	the Veteran's records of treatment during 
the time in which she was a dependent of 
another member of the military between her 
separation from active service in April 1992 
and on or after 1993; 
(b)	records from the VA medical facility in 
Martinsburg, West Virginia dated from 2000 to 
2004.  

If any records are found to not be available, 
the AOJ should inform the Veteran of the 
unavailability of such records (and request 
that the Veteran provide the AOJ with complete 
copies of all such records she reported as 
being in her possession at the June 2010 
hearing.)  If requests for any private or non-
VA government treatment records are not 
successful, the AOJ should inform the Veteran 
of the non-response so that she will have an 
opportunity to obtain and submit the records 
himself, in keeping with her responsibility to 
submit evidence in support of her claims. 38 
C.F.R. § 3.159 (2009).

2.  Thereafter following completion of the 
above, the AOJ should schedule the Veteran for 
a pulmonary disorders examination to determine 
the nature and etiology of the Veteran's 
claimed asthma/reactive airways disease and 
sleep apnea.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies including pulmonary function 
testing should be performed and all 
manifestations of current disability should be 
described in detail.  The examiner should 
address the following:

(a) Does the Veteran have any current, 
chronic pulmonary disability of 
asthma/restrictive airways disease or other 
pulmonary disease, and/or does the Veteran 
have any current, chronic disability of sleep 
apnea?  If so, is it at least as likely as 
not (i.e., at least a 50/50 probability) that 
any such disability or disabilities began in 
service or was the result of trauma sustained 
in service?  The lay history of the Veteran 
having been allegedly exposed to smoke from 
medical waste, as well as her service 
treatment records, should be addressed in 
answering this question.

(b) If any pulmonary disability such as 
asthma/restrictive airway disease and/or any 
sleep apnea disability did not begin in, nor 
was caused by active service, the examiner 
should provide an opinion as to whether is it 
at least as likely as not (i.e., at least a 
50/50 probability) that any such disability 
is being caused or aggravated by her service 
connected sinusitis with allergic rhinitis.   
Any further specialized testing necessary to 
obtain such an opinion regarding this matter 
should be conducted.   

Each opinion should contain comprehensive 
rationale based on sound medical principles 
and facts. 

3.  Thereafter following completion of the 
above, the AOJ should schedule the Veteran for 
a special neurological examination to determine 
the nature and etiology of the Veteran's 
claimed migraine headaches.  The claims folder 
must be made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and all 
manifestations of current disability should be 
described in detail.  The examiner should 
address the following:

(a) Does the Veteran have any current, 
chronic migraine headache disability? If so, 
is it at least as likely as not (i.e., at 
least a 50/50 probability) that any such 
disability began in service; or was the 
result of trauma sustained in service; or if 
preexisting, was aggravated by active 
service? The history of the Veteran having 
sustained a nasal and facial fracture prior 
to service, and her lay history of injuring 
her head during a fall during active duty 
should be addressed in answering this 
question.

(b) If the opinion is against a finding that 
a migraine disorder began or was caused by 
active service, the examiner should provide 
an opinion as to whether is it at least as 
likely as not (i.e., at least a 50/50 
probability) that any such disability is 
being caused or aggravated by her service 
connected sinusitis and allergic rhinitis.  
The examiner should clearly indicate whether 
the migraine condition is a separate 
condition from the sinusitis, as opposed to 
merely being an inclusive symptom of the 
sinus/rhinitis condition.  Any further 
specialized testing necessary to obtain such 
an opinion regarding this matter should be 
conducted.   

Each opinion should contain comprehensive 
rationale based on sound medical principles 
and facts. 

4.  When the above actions have been 
accomplished, readjudicate the veteran's 
claims.  If any benefit sought is not awarded, 
issue a supplemental statement of the case and 
afford the veteran the appropriate opportunity 
to respond.  The supplemental statement of the 
case should list all pertinent laws and 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

